EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows – as was in the first set of the original claims (11/27/2019): 	
1. (Currently amended) A resin member comprising an annular portion that defines a through hole with a circular cross section, and made of a resin containing reinforcing fibers, wherein the resin member has at least one gate trace, a weld portion is formed in the annular portion, and for the annular portion, in a case where a polished surface along a perpendicular-to-axial direction perpendicular to a central axis of the through hole is formed in the annular portion, a region extending from an angular position around the central axis of a gate trace adjacent to the weld portion on one side in a circumferential direction to an angular position of a gate trace adjacent to the weld portion on the other side in the circumferential direction across the weld portion is called a between-gate region, a radial direction at a between-gate position, which is a central angular position of the between-gate region, is defined as a Y-axis direction, a direction parallel to the polished surface and perpendicular to the Y-axis direction is defined as an X-axis direction, for each reinforcing fiber whose cross section appears on the polished surface, when an azimuth angle θ of the reinforcing fiber is defined by an inclination angle of a major axis of an elliptical shape formed by the cross section of the reinforcing fiber with respect to the X-axis direction, and the major axis and minor axis of the elliptical shape are represented by a and b respectively, an elevation angle φ of the reinforcing fiber is defined by the following Equation (1):
φ=Arcsin(b/a)  Equation (1), 
a virtual arc around the central axis with a length of 3.5 mm is called an intermediate arc, where the virtual arc passes through a radial center point between an inner circumferential end and an outer circumferential end of the polished surface of the annular portion at the between-gate position and a center of the virtual arc is the between-gate position, seven circumferential regions respectively corresponding to seven virtual arc portions formed by dividing the intermediate arc every 0.5 mm in length are called unit regions respectively, for each unit region, when the number of reinforcing fibers whose cross section appears on the polished surface in the unit region is FN, and when an angular position of the between-gate position is defined as 0[Symbol font/0xB0]
Txx=Σ{(cos.sup.2(θ−Θ)cos.sup.2φ)}/FN  Equation (2), 
a circumferential position (mm) on the intermediate arc of the unit region is taken as a horizontal axis, the fiber orientation tensor Txx is taken as a vertical axis, and a waveform obtained by linearly interpolating calculated values of the fiber orientation tensor Txx of each unit region is defined as a fiber orientation tensor waveform, 
when a minimum value of the fiber orientation tensor waveform is represented by Txxmin, a half-value Txxh of the fiber orientation tensor waveform is defined by the following Equation (3):
Txxh=(0.333+Txxmin)/2  Equation (3), and 
a sum of valley widths at the half-value Txxh in the fiber orientation tensor waveform is 1.20 mm or more.
2. (Original) The resin member according to claim 1, wherein the fiber orientation tensor waveform has only one downward peak.
3. (Original) The resin member according to claim 1, wherein the fiber orientation tensor waveform has at least two downward peaks, and in the fiber orientation tensor waveform, a waveform width between a pair of downward peaks closest to the between-gate position among the at least two downward peaks is 3 mm or less.
4. (Previously Amended) The resin member according to claim 1, wherein the annular portion has a female screw in an inner circumferential surface thereof or has a male screw in an outer circumferential surface thereof, or the annular portion has a female screw in an inner circumferential surface thereof and has a male screw in an outer circumferential surface thereof.
5. (Original) The resin member according to claim 4, wherein the annular portion has a female screw in the inner circumferential surface thereof.
6. (Previously Amended) The resin member according to claim 1, wherein the resin member is a cylindrical member for a resin joint, and the annular portion constitutes the entire resin member.
7. (Original) The resin member according to claim 2, wherein the annular portion has a female screw in an inner circumferential surface thereof or has a male screw in an outer circumferential surface thereof, or the annular portion has a female screw in an inner circumferential surface thereof and has a male screw in an outer circumferential surface thereof.
8. (Original) The resin member according to claim 3, wherein the annular portion has a female screw in an inner circumferential surface thereof or has a male screw in an outer circumferential surface thereof, or the annular portion has a female screw in an inner circumferential surface thereof and has a male screw in an outer circumferential surface thereof.
9. (Original) The resin member according to claim 2, wherein the resin member is a cylindrical member for a resin joint, and the annular portion constitutes the entire resin member.
10. (Original) The resin member according to claim 3, wherein the resin member is a cylindrical member for a resin joint, and the annular portion constitutes the entire resin member.
11. (Original) The resin member according to claim 4, wherein the resin member is a cylindrical member for a resin joint, and the annular portion constitutes the entire resin member.
12. (Original) The resin member according to claim 5, wherein the resin member is a cylindrical member for a resin joint, and the annular portion constitutes the entire resin member.

Reasons for Allowance
Claims 1-12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
De Beer et al. (9,090,035) discloses a molded part for used in an injection mold having circular cross section and a hollowed-out cylinder base body formed by injection molding process made of a fiber-containing plasticized polymeric material.  
However, De Beer et al. fails to discloses that the molded part includes at least one gate trace, a weld portion is formed in the annular portion, and for the annular portion, in a case where a polished surface along a perpendicular-to-axial direction perpendicular to a central axis of the through hole is formed in the annular portion, a region extending from an angular position around the central axis of a gate trace adjacent to the weld portion on one side in a circumferential direction to an angular position of a gate trace adjacent to the weld portion on the other side in the circumferential direction across the weld portion is called a between-gate region, a radial direction at a between-gate position, which is a central angular position of the between-gate region, is defined as a Y-axis direction, a direction parallel to the polished surface and perpendicular to the Y-axis direction is defined as an X-axis direction, for each reinforcing fiber whose cross section appears on the polished surface, when an azimuth angle θ of the reinforcing fiber is defined by an inclination angle of a major axis of an elliptical shape formed by the cross section of the reinforcing fiber with respect to the X-axis direction, and the major axis and minor axis of the elliptical shape are represented by a and b respectively, an elevation angle φ of the reinforcing fiber is defined by the following Equation (1):
φ=Arcsin(b/a)  Equation (1), 
a virtual arc around the central axis with a length of 3.5 mm is called an intermediate arc, where the virtual arc passes through a radial center point between an inner circumferential end and an outer circumferential end of the polished surface of the annular portion at the between-gate position and a center of the virtual arc is the between-gate position, seven circumferential regions respectively corresponding to seven virtual arc portions formed by dividing the intermediate arc every 0.5 mm in length are called unit regions respectively, for each unit region, when the number of reinforcing fibers whose cross section appears on the polished surface in the unit region is FN, and when an angular position of the between-gate position is defined as 0[Symbol font/0xB0] and an angular position of an angular center of the unit region is represented by Θ, a fiber orientation tensor Txx in the unit region is defined by the following Equation (2):
Txx=Σ{(cos.sup.2(θ−Θ)cos.sup.2φ)}/FN  Equation (2), 
a circumferential position (mm) on the intermediate arc of the unit region is taken as a horizontal axis, the fiber orientation tensor Txx is taken as a vertical axis, and a waveform obtained by linearly interpolating calculated values of the fiber orientation tensor Txx of each unit region is defined as a fiber orientation tensor waveform, 
when a minimum value of the fiber orientation tensor waveform is represented by Txxmin, a half-value Txxh of the fiber orientation tensor waveform is defined by the following Equation (3):
Txxh=(0.333+Txxmin)/2  Equation (3), and 
a sum of valley widths at the half-value Txxh in the fiber orientation tensor waveform is 1.20 mm or more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743